Title: To James Madison from Robert Ritchie, 1 April 1801
From: Ritchie, Robert
To: Madison, James


					
						Sir
						Port Républicain Apl. 1st. 1801
					
					General Toussaint having sent to me a Pamphlet containing a detail of the measures adopted for taking possession of the Spanish Part of this Island, to which is annexed the attendant correspondence. I take the liberty of enclosing it to you.  I am Sir with great respect your ob Hble. Servt.
					
						Robt. Ritchie 
						Consul of the U. S. of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
